                                                                    ,,,,,,,,,.,.-,.,,,~~"""




                                                                                          ·._   ''~D
                        UNITED STATES DISTRICT CO          :·                                     ~":l
                      SOUTHERN DISTRICT OF CALIFO""' ~J~'" '               ~ O9 "ZO:l~o~m
                                                                                         1
                                                                :~t: ~·. ~,,,~:~:~~":.~:-~:~~
 UNITED STATES OF AMERICA,
                               Plaintiff,      Case No. l 7CR1760-GPC

                   VS.



 ROCIO REYES (2),                              JUDGMENT AND ORDER OF
                                               DISMISSAL OF
                             Defendant.        INFORMATION, EXONERATE
                                               BOND AND RELEASE OF
                                               PASSPORT



      Upon motion of the UNITED STATES OF AMERICA and good cause

appearing,


             IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial ifheld.




Dated:    10/9/2018
                                              n.   i chell D. Dembin
                                            United States Magistrate Judge
